Citation Nr: 0029166	
Decision Date: 11/06/00    Archive Date: 11/09/00

DOCKET NO.  95-14 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
service-connected right inguinal hernia repair.  

2.  Entitlement to service connection for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel



INTRODUCTION

The veteran had active military service from September 1979 
to September 1982.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a March 1994 rating decision from the Oakland, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO) that granted service connection for a right 
inguinal hernia repair as noncompensable and denied service 
connection for hearing loss.  


REMAND

The California Department of Veterans Affairs has been the 
veteran's representative since September 1994.  In an April 
1995 statement, the veteran requested a hearing before the 
RO.  In February 1996, the RO mailed a timely notice of an 
April 1996 regional office hearing to the veteran at his last 
known address.  Although the copy went to the wrong 
representative, the Disabled American Veterans, the veteran 
received notice of the hearing because his notice was not 
returned in the mail.  38 C.F.R. § 19.76 (1999).  The veteran 
failed to appear at the April 1996 regional office hearing.  

Ordinarily, the Board would adjudicate the claim based on the 
current evidence of record as though the request for the 
regional office hearing had been withdrawn because the 
veteran and his representative did not request or file a 
motion for a new hearing, and they did not explain why he 
failed to appear.  38 C.F.R. § 20.704(d) (1999).  In this 
case, however, the veteran's April 1995 substantive appeal 
also requested a hearing at a local VA office before the 
Board, and the record does not show that a travel board 
hearing was scheduled for the veteran.  An October 2000 
letter from the Board asked the veteran to state whether he 
still wanted a travel board hearing, but again, a copy was 
not sent to the veteran's representative, the California 
Department of Veterans Affairs.  The veteran's letter was 
returned in the mail because he had apparently moved without 
leaving a forwarding address.  

In order to afford the veteran full due process, the case 
will be REMANDED for the following action:

The RO should schedule a travel board 
hearing for the appellant.  The RO, by 
letter, should inform the veteran and his 
representative of the date, time, and 
location of the travel board hearing.  
All efforts made should be documented and 
all correspondence received should be 
associated with the veteran's claims 
folder.  

Thereafter, if appropriate, the case 
should be returned to the Board.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	V. L. Jordan
	Veterans Law Judge
	Board of Veterans' Appeals

 

